Citation Nr: 0938014	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, claimed as residuals of a low back injury.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 and 
March 1990, and had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Board remanded the case for further 
development.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
chronic lumbar spine disability had its onset in service or 
is otherwise related to military service.

2. Resolving all doubt in the Veteran's favor, PTSD had its 
onset in service. 



CONCLUSIONS OF LAW

1.  A chronic lumbar spine disability was not incurred or 
aggravated in service, nor may arthritis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  PTSD was incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2003, March 2007, and August 
2008 that fully addressed all notice elements.  The letters 
informed the Veteran of what evidence was required to 
substantiate the service connection claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
She was also advised as to how disability ratings and 
effective dates are assigned in a March 2006 letter and a 
July 2009 supplemental statement of the case.  See Dingess, 
supra.   

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, VA medical 
evidence, and the Veteran's contentions.  The Veteran was 
afforded a VA medical examination in conjunction with this 
claim.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When a chronic disease, such as arthritis or psychoses, 
becomes manifest to a degree of 10 percent within one year of 
the Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence necessary to establish that the claimed stressors 
actually occurred varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002).  When a Veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2008).  If the claimant did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, supra. Service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

a.  Lumbar Spine Disability

The Veteran asserts that she is entitled to service 
connection for a lumbar spine disability.

A VA examination report dated in June 2009 confirms that the 
Veteran has a lumbar spine disability, currently 
characterized as chronic lumbosacral strain without 
radiculopathy, and degenerative arthritis of the lumbosacral 
spine, thereby satisfying the first element of the service 
connection claim.

The Veteran asserts that her current back disability is 
related to an in-service back injury.  Service treatment 
records show that in September 1987, the Veteran sought 
treatment for low back pain after she slipped on a flight of 
stairs and struck her back; a low back sprain was diagnosed.  
The remaining service treatment records show no complaints, 
treatment, or diagnoses related to the back.  In February 
1990, upon separation from service, examination of the spine 
revealed no abnormalities.  The examiner noted a "normal 
physical exam."

After service, in preparation for deployment, the Veteran 
underwent an examination in December 1990.  She reported that 
she had or had had recurrent back pain.  The examiner noted 
that the Veteran was hospitalized for back pain in 1984 and 
that her last episode of back pain occurred one month before, 
with no problems since.  

As noted, the Veteran was diagnosed with chronic lumbosacral 
strain during the June 2009 VA examination.  Degenerative 
changes of the lumbar spine were also shown on x-rays in June 
2009, approximately nineteen years after separation from 
service, therefore arthritis may not be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability. 
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 
3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to her observations of her disability (including her 
report of back pain since her injury in service).  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that her current lumbar spine disability is related to 
service) because the record does not show that she has the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

While the Veteran contends that she has experienced pain 
since her back injury in service, the Board finds that there 
is no objective evidence of continuity of symptomatology.  
Significantly, the examination at service discharge noted a 
normal spine/musculoskeletal evaluation, and although the 
Veteran reported a history of back pain in December 1990, she 
did not have back pain at the time of the evaluation and no 
back disability was exhibited.  There are no additional 
complaints of back pain until the 2009 VA examination, 
approximately nineteen years after service.  The Board also 
points out that there are no post-service records reflecting 
any treatment for back problems.  The current claim of 
continuity of symptomatology since service is contradicted by 
the objective clinical data and the lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Moreover, the medical evidence of record does not relate the 
Veteran's current lumbar spine disability to her period of 
service.  The June 2009 VA examiner opined that there is less 
than a 50 percent probability that the Veteran's current back 
disability is a result of, or due to an in-service injury.  
The examiner arrived at such conclusion based on a review of 
the claims folder, to include the episode of falling down 
some steps.  In this regard, the examiner noted the September 
1987 entry in the Veteran's medical records which reflects 
"low back pain X one day - walking down steps and tripped - 
low back pain."  The examiner also noted a 1990 report of 
medical history, in which it was noted that the Veteran was 
hospitalized in 1984 but there were "no problems."  The 
examiner thought that the reference to a 1984 hospitalization 
might have been a mistake, and that the reference was 
probably directed at the 1987 incidence.  In any event, the 
examiner opined that the Veteran's current lumbar spine 
disability is not related to service, to include the 1987 
slip and fall.  The record does not contain a contrary 
medical opinion.

Based on the foregoing, the Board finds that although the 
Veteran had a low back injury during her period of active 
military service, the preponderance of the evidence shows 
that the current lumbar spine disability was not present 
until many years after service, and is not related to her 
period of service.  Accordingly, the Board concludes that the 
current lumbar spine disability was not incurred in or 
aggravated by service, and any arthritis of the spine may not 
be presumed to have been incurred in service.



b.  Psychiatric Disability, to include PTSD

Here, there is evidence of a current psychiatric disability.  
The post-service clinical evidence includes multiple 
psychiatric diagnoses to include PTSD, which the Veteran 
relates to a sexual assault committed by a fellow serviceman.  

The Veteran's reported sexual assault is considered a 
personal assault under VA regulations.  In Patton v. West, 12 
Vet. App. 272, 278 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) pointed out that there are special 
evidentiary procedures for PTSD claims based on personal 
assault contained in VA ADJUDICATION MANUAL M21-1, Part III, 
para. 5.14c (February 20, 1996). 

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Examples of corroborating evidence includes, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a PTSD claim that is based 
on in- service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(3).  It is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

By way of history, service treatment records show no 
psychiatric complaints, treatment, and/or diagnoses.  

After service, in October 1990, the Veteran presented to the 
emergency room at a VA Medical Center with complaints of a 
two-week history of an elevated mood with rapid and pressured 
speech, a decreased sleep, and hyper-religiosity.  Although 
it was initially suspected that she had bipolar disorder or 
some psychosis NOS, the discharge diagnosis was changed to a 
"phase of life problem or life circumstance problem" 
because of the Veteran's rapid resolution of her behavior.  

Deployment physical report dated in December 1990 noted the 
above-indicated phase of life problem.  

In October 2003, the RO received the Veteran's claim of 
entitlement to service connection for a "nervous 
condition," in pertinent part.

VA outpatient records beginning in November 2003 show a 
diagnosis of PTSD. Stressors were related to the Veteran's 
relationship with her father while growing up, her ex-
husband, and her homeless status.  The Veteran attended 
counseling sessions.  Additional diagnoses shown in the 
remaining VA medical evidence include anxiety, major 
depressive disorder, adjustment disorder, and "MST."  

According to stressor statements, received in March 2004 and 
September 2008, the Veteran stated that while attached to the 
198th Personnel Service Co., in the service in the winter of 
1988, she took a train to see her boyfriend, R.W.; she found 
out that he was seeing another woman and then confronted him.  
She further stated that R.W. became very angry and raped her.  

A May 2007 statement by a friend of the Veteran indicated 
that the Veteran confided in her that she had been raped by 
her boyfriend after confronting him about seeing another 
woman.  

In conjunction with this claim, the Veteran underwent a VA 
psychiatric examination in June 2009.  She indicated that she 
was raped during service by her boyfriend at the time.  Axis 
I diagnosis was PTSD.  

PTSD

The Veteran does not contend nor does the evidence show that 
she served in combat or that the stressors upon which she 
relies are related to combat experiences.  Thus, in order to 
warrant service connection, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred.  Corroboration of the purported stressors is an 
adjudicatory question involving both consideration of the 
facts as presented, as well as the credibility of the 
evidence contained in the claims folder.

After having reviewed all evidence of record, the Board finds 
that the Veteran's alleged in-service stressors of being 
sexually assaulted has been corroborated by the statement of 
her girlfriend.  According to the statement received with her 
notice of disagreement in March 2004, the Veteran often saw 
her boyfriend when visiting her girlfriend by train in 
Germany.  When she confronted him about seeing another woman, 
he raped her and tried to discard the evidence at her 
girlfriend's home.  The Veteran's girlfriend submitted a May 
2007 statement supporting the Veteran's claim that she had 
been raped at the girlfriend's home.  There is no evidence of 
record undermining the Veteran's version of the events 
leading to the stressor.  

On VA examination in June 2009, testing resulted in a 
diagnosis of PTSD.  It is clear from the tenor of the 
examination that the rape by her boyfriend in service was the 
precipitating event.  While there is no indicia in the 
service treatment records of the claimed rape and the first 
reference of record by the Veteran regarding her alleged in-
service assault was not made until October 2003, at which 
time she filed her service connection claim for PTSD, the 
Veteran has been consistent in her description of the event 
and there is corroborating evidence supporting her claim.  
Resolving all doubt in the Veteran's favor, service 
connection for PTRD is granted.  


ORDER

Service connection for a lumbar spine disability, claimed as 
residuals of a low back injury, is denied.

Service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


